Citation Nr: 0629419	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-01 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for multiple 
sclerosis with history of Bell's palsy, currently rated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for headaches 
associated with multiple sclerosis, currently rated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for idiopathic 
left leg weakness with pain associated with multiple 
sclerosis, currently rated as 20 percent disabling.

4.  Entitlement to an increased evaluation for fatigue 
associated with multiple sclerosis, currently rated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for urinary 
incontinence associated with multiple sclerosis, currently 
rated as 10 percent disabling.

6.  Entitlement to an increased evaluation for depression 
associated with multiple sclerosis, currently rated as 10 
percent disabling.

7.  Entitlement to service connection for small airways 
disease, on a direct basis or as secondary to service-
connected multiple sclerosis disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on a period of active duty from May 1971 
to January 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for small 
airways disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran currently suffers from multiple sclerosis 
with residuals including headaches, left leg weakness, 
fatigue, urinary incontinence, and depression.

2.  Headaches are manifested by throbbing, bifrontal pain 
with no associated light sensitivity but blurred vision and 
visual focus problems; this equates to no more than migraine 
with characteristic prostrating attacks averaging once a 
month over the last several months.   

3.  Idiopathic left leg weakness with pain is manifested by 
mild sensorimotor polyneuropathy, numbness, weakness in lower 
extremity, ataxic gait, absent Achilles reflexes, idiopathic 
left leg pain, and decreased sensation to touch; this equates 
to no more than moderate incomplete paralysis of the external 
popliteal nerve (common peroneal).   

4.  The veteran's residuals of fatigue equate to no more than 
chronic fatigue syndrome symptoms (CFS) which wax and wane 
but result in periods incapacitation of at least one but less 
than two weeks total duration per year, or; symptoms 
controlled by continuous medication.

5.  The veteran's residuals of urinary incontinence do not 
require the wearing of absorbent materials or result in 
urinary frequency with daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night.

6.  Depression is manifested by depressed mood, anger, flat 
affect, mild memory difficulty, insomnia, and anxiety; this 
equates to no more than occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for multiple sclerosis have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8018 
(2005).

2.  The schedular criteria for a rating in excess of 10 
percent for migraine headaches have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8100 
(2005).

3.  The schedular criteria for a rating in excess of 20 
percent for idiopathic left leg weakness with pain are not 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. Part 4, §§ 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8512 (2005).

4.  The schedular criteria for a rating in excess of 10 
percent for fatigue are not met. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Code 
6354 (2005).

5.  The schedular criteria for a rating in excess of 10 
percent for urinary incontinence are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.115a, 4.115b, Diagnostic Code 7515 (2005).

6.  The schedular criteria for a rating of 30 percent, but no 
higher, for depression are met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was initially granted service connection for a 
history of Bell's palsy in a May 1994 rating decision and 
assigned a noncompensable (zero percent) rating under 
Diagnostic Code 8207, effective from February 1, 1993.  

The veteran filed a claim for service connection for multiple 
sclerosis in August 2002.  This appeal arises from an April 
2003 rating decision in which the RO assigned a 30 percent 
rating and recharacterized the veteran's service-connected 
disability as multiple sclerosis with a history of Bell's 
palsy under Diagnostic Code 8018.  In his January 2004 
substantive appeal, the veteran discussed additional 
residuals of his service-connected multiple sclerosis, 
including fatigue and lower extremity weakness.

In a November 2004 rating decision, the RO granted service 
connection for headaches, fatigue, depression, urinary 
incontinence, and idiopathic left leg weakness with pain as 
secondary to the veteran's service-connected disability of 
multiple sclerosis with history of Bell's palsy.  However, 
the appeal for higher ratings remains before the Board.  See 
AB v. Brown, 6 Vet. App. 35 (1993)(where a claimant has filed 
a notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Multiple Sclerosis with History of Bell's Palsy

Under Diagnostic Code 8018, a minimum rating of 30 percent is 
assignable for multiple sclerosis.  A Note to the applicable 
diagnostic code provides as follows:  It is required for the 
minimum ratings for residuals under Diagnostic Codes 8000-
8025 that there be ascertainable residuals.  Determinations 
as to the presence of residuals not capable of objective 
verification, i.e., headaches, dizziness, fatigability, must 
be approached on the basis of the diagnosis recorded; 
subjective residuals will be accepted when consistent with 
the disease and not more likely attributable to other 
diseases or no disease.  It is of exceptional importance that 
when ratings in excess of the prescribed minimum ratings are 
assigned, the diagnostic codes utilized as bases of 
evaluation be cited, in addition to the codes identifying the 
diagnoses.  See 38 C.F.R. § 4.124a, Diagnostic Code 8018 
(2005).

The veteran has already been assigned the minimum rating of 
30 percent for multiple sclerosis under Diagnostic Code 8018, 
in the April 2003 rating decision.  For a rating in excess of 
30 percent, multiple sclerosis may be rated on its residuals.  
In the November 2004 rating decision, the RO assigned 
separate ratings for multiple disabilities as secondary to 
multiple sclerosis, continued the 30 percent rating for 
multiple sclerosis under Diagnostic Code 8018, and granted 
entitlement to a TDIU (total disability due to individual 
unemployability) rating.  

In a May 2005 deferred rating decision, the RO noted that the 
combined evaluation for the veteran's multiple sclerosis 
residuals exceeded the 30 percent rating assigned under 
Diagnostic Code 8018.  It was further stated that 30 percent 
rating should have been closed out effective August 30, 2002, 
as the veteran's remaining disabilities would still allow him 
to meet the criteria for a TDIU rating.  The RO indicated 
that failure to discontinue the 30 percent rating constituted 
clear and unmistakable error, but harmless error nonetheless.  
Consequently, no adjustment in the veteran's rating was made.  

As Diagnostic Code 8018 does not, itself, provide a rating 
other than 30 percent for multiple sclerosis, the Board will 
now determine if the veteran is entitled to an increased 
rating for any of the service-connected residuals secondary 
to the veteran's multiple sclerosis.

Headaches Associated with Multiple Sclerosis 

In a November 2004 rating decision, the RO assigned a 10 
percent rating for headaches secondary to multiple sclerosis, 
effective from August 30, 2002.  Thereafter, the veteran 
filed a notice of disagreement in April 2005, requesting an 
increased evaluation for this disability.  

Under Diagnostic Code 8100, a 30 percent rating is assigned 
with characteristic prostrating attacks occurring on an 
average once a month over last several months.  A 50 percent 
rating, the maximum schedular rating available, is warranted 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2005).

The veteran's symptoms continue to more nearly approximate 
the criteria for a 10 percent rating under Diagnostic Code 
8100.  Competent medical evidence of record, including 
multiple VA examination reports, private treatment records, 
and VA outpatient treatment notes, show complaints of 
throbbing, bifrontal pain with no associated light 
sensitivity but blurred vision and visual focus problems.  
While the veteran has contended that his headaches occur 
multiple times a day, objective medical findings of record do 
not show that the veteran suffers from characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  See 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2005).

Idiopathic Left Leg Weakness with Pain Associated with 
Multiple Sclerosis 

In a November 2004 rating decision, the RO assigned a 20 
percent rating for idiopathic left leg weakness with pain 
secondary to multiple sclerosis under Diagnostic Code 8512, 
effective from August 30, 2002.  Thereafter, the veteran 
filed a notice of disagreement in April 2005, requesting an 
increased evaluation for this disability.  

The Board notes that the RO rated the veteran's left leg 
disability under Diagnostic Code 8512, criteria used to rate 
neurological impairment of the lower radicular group (hand, 
wrist, and fingers).  The Board will evaluate the veteran's 
chronic neurological manifestations pursuant to Diagnostic 
Code 8521, under the criteria for rating diseases of the 
peripheral nerves of the lower extremities, as this 
diagnostic code involves the lower extremity.  

Diagnostic Code 8521 is used for evaluating impairment of the 
external popliteal nerve (common peroneal).  A 10 percent 
rating is assigned for mild incomplete paralysis; a 20 
percent rating is assigned for moderate incomplete paralysis; 
and a 30 percent rating is assigned for severe incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  A 40 percent 
rating is assigned for "complete" paralysis, manifested by 
foot drop and slight drop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521 
(2005).  

Neuritis of the external popliteal nerve (common peroneal) is 
rated under Diagnostic Code 8621.  Neuritis is characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, and is rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating for neuritis (other than involvement of the sciatic 
nerve) not characterized by organic changes will be that for 
moderate incomplete paralysis.  See 38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Code 8621 (2005).  Neuralgia of the 
external popliteal nerve (common peroneal) is rated under 
Diagnostic Code 8721.  Neuralgia is characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve; it is to be rated on the same scale, 
with a maximum equal to moderate incomplete paralysis.  See 
38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8721 (2005).  

The maximum rating for neuritis without organic changes or 
neuralgia of the external popliteal (common peroneal) nerve 
would be 20 percent, for moderate incomplete paralysis.  For 
wholly sensory involvement, the rating should be for the 
mild, or, at most, the moderate degree.  The Board concludes 
that a higher rating is not supported by the evidence.  
Evidence of record, including VA examination reports with 
nerve conduction studies, VA outpatient treatment records, 
and private treatment notes, does not warrant a finding of 
severe incomplete paralysis or complete paralysis of the 
external popliteal nerve in the veteran's left leg.  The 
veteran's current disability of idiopathic left leg weakness 
with pain associated with multiple sclerosis is identified in 
the objective medical evidence of record as mild sensorimotor 
polyneuropathy, numbness, weakness in lower extremity, ataxic 
gait, absent Achilles reflexes, idiopathic left leg pain, and 
decreased sensation to touch.  However, there are no 
objective medical findings of atrophy, constant pain, foot 
drop, severe sensory disturbance, marked loss of reflexes, 
severely impaired function, or loss of range of motion.  

Consequently, the veteran's current disability of idiopathic 
left leg weakness with pain does not meet or more nearly 
approximate the criteria necessary for the assignment of a 
rating in excess of 20 percent under Diagnostic Code 8521.  
See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8521 (2005).

Fatigue Associated with Multiple Sclerosis 

In a November 2004 rating decision, the RO assigned a 10 
percent rating for fatigue secondary to multiple sclerosis, 
effective from August 30, 2002.  Thereafter, the veteran 
filed a notice of disagreement in April 2005, requesting an 
increased evaluation for this disability.  

The veteran's service-connected fatigue associated with 
multiple sclerosis has been rated by analogy to chronic 
fatigue syndrome.  Under 38 C.F.R. § 4.88b, Diagnostic Code 
6354, chronic fatigue syndrome is assigned a 20 percent 
disability evaluation for debilitating fatigue and cognitive 
impairments (such as inability to concentrate, forgetfulness, 
or confusion) which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness 
level, or which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  For the purpose of evaluating this 
disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  
See 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2005).

The veteran's symptoms continue to more nearly approximate 
the criteria for a 10 percent rating under Diagnostic Code 
6354.  Competent medical evidence of record, including 
multiple VA examination reports, private treatment records, 
and VA outpatient treatment notes, shows complaints of 
fatigue.  In a June 2004 VA examination, the examiner listed 
a diagnosis of fatigue on a prominent basis.  Private 
treatment notes dated in March 2002 indicate that the veteran 
suffers from fatigue during activities that used to be easily 
done.  The veteran has contended that he is fatigued during 
daily activities on a constant basis.  However, VA and 
private outpatient treatment notes dated in 2005 showed that 
the veteran's energy level had improved with exercise and 
physical therapy.  Further, a May 2005 speech progress note 
indicated that the veteran had only mild cognitive 
dysfunction with difficulties in attention, executive 
function, and spatial domains.   

The Board finds that objective medical findings of record do 
not show that the veteran suffers from debilitating fatigue 
and cognitive impairments which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  See 38 C.F.R. §§ 4.7, 4.88b, 
Diagnostic Code 6354 (2005).

Urinary Incontinence Associated with Multiple Sclerosis 

In a November 2004 rating decision, the RO assigned a 10 
percent rating for urinary incontinence secondary to multiple 
sclerosis, effective from August 30, 2002.  Thereafter, the 
veteran filed a notice of disagreement in April 2005, 
requesting an increased evaluation for this disability.  

Under Diagnostic Code 7515, urinary incontinence is evaluated 
under 38 C.F.R. § 4.115a as voiding dysfunction.  Voiding 
dysfunction is evaluated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7515 (2005).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent.  When this requires the use of an appliance 
or the wearing of absorbent materials which must be changed 
more than four times per day, a 60 percent evaluation is 
warranted.  When there is leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day, a 40 percent disability rating is warranted.  A 20 
percent rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.

Ratings based on obstructed voiding range from noncompensable 
to 30 percent.  A 30 percent rating contemplates urinary 
retention requiring intermittent or continuous 
catheterization. A 10 percent rating contemplates marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following:  (1) post-void residuals greater than 150 cubic 
centimeters (cc's); (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per second); (3) recurrent 
urinary tract infections secondary to obstruction; (4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  Id.

The veteran's symptoms continue to more nearly approximate 
the criteria for a 10 percent rating under Diagnostic Code 
7515.  See 38 C.F.R. § 4.7 (2005).  Objective findings of 
record did not show that the veteran had to wear absorbent 
materials changed less than two times per day or exhibited 
marked obstructive symptomatology.  Nor did evidence indicate 
the veteran had daytime voiding intervals between one to two 
hours or that he awoke to void three to four times per night.  
Instead, VA examination reports, private treatment records, 
and VA outpatient treatment notes, show findings of 
prostatitis, urinary urgency, urinary incontinence, and 
spastic bladder.  The veteran testified to a frequency of 
every two hours and accidents twice a week at the September 
2005 hearing; this would support the current 10 percent 
rating, but not a higher rating.  Objective medical findings 
of record do not show the urinary frequency, leakage, or 
obstructive sympomatology contemplated under 38 C.F.R. 
§ 4.115a for a rating in excess of 10 percent for urinary 
incontinence.

Depression Associated with Multiple Sclerosis

In a November 2004 rating decision, the RO assigned a 10 
percent rating for depression secondary to multiple 
sclerosis, effective from August 30, 2002.  Thereafter, the 
veteran filed a notice of disagreement in April 2005, 
requesting an increased evaluation for this disability.  

Diagnostic Code 9434 provides for rating major depressive 
disorder using the General Rating Formula for Mental 
Disorders.  The symptoms listed in the General Rating Formula 
for Mental Disorders are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  In this case, the Board finds that the evidence 
does support the assignment of a 30 percent rating for 
depression, as the veteran does exhibit occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  See 38 
C.F.R. § 4.130, Diagnostic Code 9434 (2005).  

Evidence of record shows that the veteran suffers from a 
degree of occupational impairment due to multiple sclerosis.  
The veteran's service-connected depression is a residual of 
that disease.  Evidence of record, including VA and private 
treatment records, listed a diagnosis of adjustment disorder 
with mixed anxiety and depressed mood and showed complaints 
of anxiety, increased agitation, depressed mood, memory loss, 
suicidal ideation without attempt, and insomnia.  While VA 
treatment notes dated in 2002 showed that the veteran used to 
have trouble getting out of bed and displayed inconsistent 
grooming habits, additional VA treatment notes dated from 
2003 to 2005 showed that he became more consistent with 
grooming, sought counseling, spent time with family as well 
as volunteering, and tried to adjust to his current lifestyle 
with multiple sclerosis while staying positive and active.  
Records from the Social Security Administration listed a 
primary diagnosis of multiple sclerosis with a secondary 
diagnosis of depression. 

The veteran was rated as 50 on the Global Assessment of 
Functioning Scale (GAF) in both a November 2002 VA mental 
health note and an October 2002 private psychiatric 
evaluation report.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, a GAF score of 41 to 
50 is defined as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

Based on the evidence discussed above, the Board finds that 
competent medical evidence of record shows that the veteran's 
depression symptoms meet or more nearly approximate the 
severity of occupational and social impairment needed for a 
30 percent rating.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9434 (2005).   However, the Board finds that the 
evidence does not support the assignment of a rating in 
excess of 30 percent for the veteran's service-connected 
depression.  
While some of the VA treatment notes indicated that the 
veteran displayed a flat affect, complained of memory loss, 
and exhibited a slow rate of speech, the preponderance of 
medical evidence of record does not show occupational and 
social impairment with reduced reliability and productivity 
with symptoms like stereotyped speech, panic attacks, 
difficulty in understanding complex commands, memory 
impairment, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A substantially complete application for the veteran's 
service connection claim was received in August 2002.  A 
September 2002 letter met the four notice requirements 
specified in Pelegrini.  In an April 2003 rating decision, 
the RO granted the veteran's claim and assigned a 30 percent 
rating, effective from August 30, 2002.  Thereafter, the 
veteran filed a notice of disagreement requesting a higher 
rating for multiple sclerosis.  Additional notice was given 
to the veteran in an August 2003 letter as well as a December 
2003 statement of the case (SOC).  Thereafter, in a November 
2004 rating decision, the RO granted entitlement to service 
connection for headaches, fatigue, depression, urinary 
incontinence, and idiopathic left leg weakness as secondary 
to the veteran's service-connected disability of multiple 
sclerosis with history of Bell's palsy.  

In this case, both the content and the timing of the notice 
were appropriate.  VA provided notice to the veteran both 
before and after the RO adjudicated the veteran's original 
service connection claim in April 2003.  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
notice was harmless error.  Further, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, the Board finds no defect in notice that 
results in any prejudice to the veteran.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Moreover, the veteran 
has not shown or alleged any prejudice in the content of the 
notice concerning these issues.  

The veteran was not notified of all five elements of a 
service connection claim, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Service connection was granted for multiple 
sclerosis, headaches, fatigue, urinary incontinence, left leg 
weakness, and depression in 2003 and 2004; those claims have 
been substantiated.  


As for VA's duty to assist a veteran, the veteran's available 
service medical records, private treatment records, records 
from the Social Security Administration, and VA treatment 
records have been obtained and associated with the file.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained or attempted to be obtained.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  In this case, the Board notes that numerous VA 
examinations were obtained concerning the veteran's claimed 
multiple sclerosis disability.  Also, the veteran submitted a 
waiver of agency of original jurisdiction in September 2005 
and October 2005, for consideration of pertinent evidence 
added to the record after the issuance of the December 2003 
SOC.  38 C.F.R. § 20.1304 (2005).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

An increased evaluation for multiple sclerosis with history 
of Bell's palsy is denied.

An increased evaluation for headaches associated with 
multiple sclerosis is denied.

An increased evaluation for idiopathic left leg weakness with 
pain associated with multiple sclerosis is denied.

An increased evaluation for fatigue associated with multiple 
sclerosis is denied.

An increased evaluation for urinary incontinence associated 
with multiple sclerosis is denied.


An increased evaluation of 30 percent, and no higher, for 
depression associated with multiple sclerosis is granted, 
subject to controlling regulations governing the payment of 
monetary benefits. 


REMAND

In an April 2005 statement, the veteran filed a notice of 
disagreement concerning his claim for service connection for 
small airways disease, which was denied in a November 2004 
rating decision, of which he was notified in November 2004.  
The RO has not, however, issued a statement of the case 
concerning this issue.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely NOD and there is no statement of the case (SOC) 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case concerning 
the denial of service connection for 
small airways disease by the November 
2004 rating decision.  The veteran and 
his representative are hereby informed 
that a timely and adequate substantive 
appeal must be submitted as to this issue 
in order for the issue to be before the 
Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


